Citation Nr: 1033953	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-06 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 
1974.  The Veteran passed away in October 2006, and the appellant 
is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

A hearing was held before the undersigned Veterans Law Judge in 
May 2010, and a transcript of this hearing is of record.  


FINDINGS OF FACT

1.  The Veteran died in October 2006; the death certificate lists 
the immediate cause of death as asystole and the underlying cause 
of death as hypotension, due to, or as a consequence of, sepsis 
due to, or as a consequence of, end stage liver disease.

2.  At the time of the Veteran's death, service connection had 
not been established for any disability, but a claim for 
entitlement to service connection for hearing loss, tinnitus, 
Hepatitis C, and diabetes mellitus was pending at the time of the 
Veteran's death.  The appellant filed a claim for accrued 
benefits, which was denied in a March 2007 RO decision.

3.  The preponderance of the evidence does not establish that a 
service connected disability was either the principal or a 
contributory cause of the Veteran's death.


CONCLUSION OF LAW

The Veteran's death was not caused or substantially or materially 
contributed to by a disability incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R.  
§§ 3.102, 3.159, 3.303, 3.304, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that the Veteran's death is related to 
service because the Veteran's liver disease was caused by 
Hepatitis C which the Veteran contracted while on active duty.  
In an August 2006 statement submitted a few months prior to his 
death, the Veteran described a number of possible in-service risk 
factors for Hepatitis C, including inoculations given with an 
injection gun that had been used on other soldiers, use of a 
communal razor, fighting with other soldiers, a tattoo he got 
while stationed in Germany, dental work, and haircuts given with 
straight edge razors.  

The Veteran died in October 2006.  The death certificate lists 
the immediate cause of death as asystole and the underlying cause 
of death as hypotension due to or as a consequence of sepsis due 
to or as a consequence of end stage liver disease.

At the time of the Veteran's death, service connection had not 
been established for any disability.  A claim for entitlement to 
service connection for hearing loss, tinnitus, Hepatitis C, and 
diabetes mellitus was pending at the time of the Veteran's death, 
but accrued benefits were denied in a March 2007 RO decision.

To establish service connection for the cause of the Veteran's 
death, the evidence must show that the fatal disease was incurred 
in or aggravated by service or that a service-connected 
disability caused or contributed substantially or materially to 
cause death.  For a service-connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related.  For a 
service-connected disability to constitute a contributory cause, 
it is not sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2009).  

A service-connected disability will be considered a contributory 
cause of death when it combined to cause death, or aided or lent 
assistance to the production of death.  Generally, a service-
connected disability, particularly one not materially affecting a 
vital organ, would not be held to have contributed to death 
primarily due to an unrelated disability.  38 C.F.R. § 3.312(c).

Service connection for the cause of a veteran's death may be 
demonstrated by showing that the Veteran's death was caused by a 
disability for which service connection had been established at 
the time of death or for which service connection should have 
been established.

The Veteran's service treatment records are negative for any 
diagnosis of or treatment for Hepatitis C or for any evidence of 
a chronic liver disability.  The Veteran's April 1974 separation 
examination was normal, and on a Report of Medical History 
completed at that time, the Veteran denied stomach, liver or 
intestinal problems or jaundice or hepatitis.  

Post-service, there is no evidence of any complaints of or 
treatment for any liver condition for many years after service, 
providing further evidence against the Veteran's claim.  
Extensive private treatment records from Winchester Hospital and 
New England Medical Center show that the Veteran was diagnosed 
with Hepatitis C in 1994, twenty years after separation from 
service, after a routine screening of donated blood detected the 
virus.  These records also note that the Veteran had multiple 
tattoos and a past history of alcohol abuse; however, there is 
nothing in these records to suggest a relationship between the 
Veteran's liver problems and his military service.  

Indeed, an October 1994 letter from Dr. M.K. at New England 
Medical Center to Dr. D.T. notes that the Veteran reported 
drinking heavily when he was younger and also had some tattoos, 
but was unaware of any other potential exposure to Hepatitis C.  
The Veteran never informed any of his doctors of the alleged risk 
factors he described in his August 2006 statement, providing 
factual evidence against this claim because, at that time, the 
Veteran himself did not connect his service (or anything he did 
in service) with this problem.

The Board must find that the Veteran's statements to his 
treatment providers in the course of receiving medical treatment 
for over a decade are more probative than the statement he 
submitted in support of his claim for VA benefits.  See Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a 
witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character."); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran).  The Federal Circuit has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Federal Circuit 
has also provided that " the Board, as fact finder, is obligated 
to, and fully justified in, determining whether lay evidence is 
credible in and of itself, i.e., because of possible bias, 
conflicting statements, etc."  Buchanan v. Nicholson, 451 F3.d 
1331, 1336-37 (Fed. Cir. 2006).

While the Veteran and the appellant have suggested that the 
Veteran's Hepatitis C was contracted during the Veteran's active 
military service, medical evidence is generally required to 
establish a medical diagnosis or to address questions of medical 
causation; lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (a layperson without the 
appropriate medical training and expertise is not competent to 
provide a probative opinion on a medical matter, to include a 
diagnosis of a specific disability and a determination of the 
origins of a specific disorder).  The appellant is not competent 
to offer an opinion as to the etiology of the Veteran's Hepatitis 
C and it does not appear that any of the Veteran's treating 
physicians has ever opined that his Hepatitis C had onset in 
service or was caused or aggravated by the Veteran's active 
service.  

The appellant also testified at the May 2010 hearing that the 
Veteran may have ignored early signs of liver problems; however, 
even assuming that this is true, it does not appear that the 
appellant has suggested that the Veteran experienced symptoms of 
Hepatitis C since his separation from service and the Board finds 
that the other evidence of record provides evidence against such 
an assertion, as there is no indication of treatment for liver 
problems for twenty years after service.  See Maxson v. Gober, 
230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper 
to consider the veteran's entire medical history in determining 
if service-connection is warranted, including a lengthy period of 
absence of complaints).  

In summary, there is no evidence of Hepatitis C or a chronic 
liver disability in service and the preponderance of the evidence 
establishes that the Veteran's end stage liver disease was 
unrelated to his military service.  Based on the evidence above, 
the Board finds that it is more likely (greater than 50 percent) 
that the Veteran was exposed to Hepatitis C after service and 
less likely that he was exposed to Hepatitis C in service.  The 
post-service and service  treatment records would support such a 
finding. 

As a disability incurred in or aggravated by military service did 
not cause or contribute substantially or materially to the 
Veteran's death, entitlement to service connection for the cause 
of the Veteran's death must be denied.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 (2009).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or effective 
date provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being denied, 
and hence no rating or effective date will be assigned with 
respect to the claimed condition.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must include 
(1) a statement of the conditions, if any, for which a veteran 
was service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007). While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a pre-decisional 
adjudication of the claim prior to providing a section 5103(a)-
compliant notice.  

The VCAA duty to notify was satisfied by way of a letter sent to 
the appellant in November 2008.  This letter informed the 
appellant in detail of the appellant's and VA's respective duties 
for obtaining evidence.  Additionally, the letter explained what 
the appellant needed to show to establish entitlement to service 
connection for the Veteran's cause of death.  

VA also has a duty to assist the appellant in the development of 
her claims.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent treatment 
records and obtaining a medical opinion when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that VA has complied with the VCAA's duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  VA has obtained the Veteran's service treatment 
records, as well as private treatment records.  

The Board has also considered whether the case should be referred 
for a medical opinion.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration.  These four factors 
are:  (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or symptoms 
may be associated with the veteran's service or with another 
service-connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Here, the Board finds that there is sufficient evidence of record 
for it to render a decision concerning the appellant's claim.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Significantly, neither the appellant nor her 
representative has identified any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of her claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


